Exhibit 10(a)

UNION PACIFIC CORPORATION

GRANT NOTICE FOR 2013 STOCK INCENTIVE PLAN
PERFORMANCE STOCK UNITS

FOR GOOD AND VALUABLE CONSIDERATION, Union Pacific Corporation (the “Company”),
hereby grants to Participant named below (for purposes hereof, references herein
to “you” or “your” shall refer to such Participant) the number of Stock Units
specified below (the “Award”), upon the terms and subject to the conditions set
forth in this Grant Notice, the Union Pacific Corporation 2013 Stock Incentive
Plan (the “Plan”), the Standard Terms and Conditions (the “Standard Terms and
Conditions”) adopted under such Plan and described in this Grant Notice, and the
Union Pacific Corporation Long Term Plan (the “Long Term Plan”) approved and
adopted by the Compensation and Benefits Committee of the Company’s Board of
Directors (the “Committee”), and the Policy for Recoupment of Incentive
Compensation, each as amended from time to time.  In addition, if you become
eligible for and entitled to severance benefits under a broad based severance
pay policy of the Company that include waiver of the continuous employment
requirement applicable to the Stock Units (the “Severance Policy”), the Award
also shall be subject to the terms of such Severance Policy.

Each Stock Unit subject to this Award represents the right to receive one share
of the Company’s common stock, par value $2.50 (the “Common Stock”), subject to
the conditions set forth in this Grant Notice, the Plan, the Standard Terms and
Conditions, and the Long Term Plan.  This Award is granted pursuant to the Plan
and the Long Term Plan and is subject to and qualified in its entirety by the
Standard Terms and Conditions. 

﻿

 

Name of Participant:

FIRST_NAME  LAST_NAME

ID: EMPLOYEE_ID

Grant Date:

2/6/2020

Grant Number:

OPTION_NUMBER

Target Number of  Stock Units subject to the Award:

The maximum number of stock units subject to the award is two times the amount
shown.  The participant is eligible to receive up to the maximum number of stock
units in accordance with the program design in the Long Term Plan Summary.  The
actual number of shares paid, if any, depends on the achievement level of the
applicable performance criteria.

X,XXX

Restriction Period:

3 years

Restriction Period Commencement Date:

2/6/2020

Restriction Period Termination Date:

2/6/2023





--------------------------------------------------------------------------------

 

 

﻿

By electronically accepting this Award, you acknowledge that you have received
and read, and agree that this Award shall be subject to, the terms of this Grant
Notice, the Plan, the Standard Terms and Conditions, and the Long Term Plan
(including, but not limited to, the Committee’s discretionary authority under
the Long Term Plan to determine the number of Stock Units payable with respect
to the Award) and, if applicable, the Severance Policy (including, but not
limited to, the Severance Policy’s requirement, if any, that you execute a
general release of employment-related claims) and the Policy for Recoupment of
Incentive Compensation.  You also hereby consent to the delivery of information
(including, without limitation, information required to be delivered to you
pursuant to applicable securities laws) regarding the Company and the
Subsidiaries, the Plan, and the Stock Units via Company website or other
electronic delivery.

YOU HAVE ONE HUNDRED AND EIGHTY (180) DAYS FROM THE GRANT DATE SET FORTH IN THIS
GRANT NOTICE TO ELECTRONICALLY ACCEPT THIS AWARD AND THE STANDARD TERMS AND
CONDITIONS.  IF YOU DO NOT ACCEPT THIS AWARD AND THE STANDARD TERMS AND
CONDITIONS IN THE APPLICABLE 180 DAY PERIOD, YOU WILL FORFEIT THE PERFORMANCE
STOCK UNITS THAT ARE THE SUBJECT OF THIS AWARD.





2

 

--------------------------------------------------------------------------------

 

 



UNION PACIFIC CORPORATION

STANDARD TERMS AND CONDITIONS FOR
PERFORMANCE STOCK UNITS

﻿

These Standard Terms and Conditions apply to the Award of performance stock
units granted pursuant to the Union Pacific Corporation 2013 Stock Incentive
Plan, as amended from time to time (the “Plan”), which are evidenced by a Grant
Notice that specifically refers to these Standard Terms and Conditions.  In
addition to these Standard Terms and Conditions, the performance stock units
shall be subject to the terms of the Plan and the Long Term Plan and, if
applicable, the Severance Policy and the Policy for Recoupment of Incentive
Compensation, each as amended from time to time, which are incorporated into
these Standard Terms and Conditions by reference.  Capitalized terms not
otherwise defined herein shall have the meaning set forth in the Plan.    For
purposes of these Standard Terms and Conditions and the Grant Notice, any
reference to the Company (as defined below) shall include a reference to any
Subsidiary.  Additionally, for purposes of these Standard Terms and Conditions,
references in these Standard Terms and Conditions to “you” or “your” shall refer
to the Participant named in the Grant Notice provided to said Participant
herewith (the “Grant Notice”), and such Participant’s heirs and beneficiaries.

﻿

By electronically accepting the Award and these Standard Terms and Conditions,
you acknowledge and agree to be bound by the following, which will survive your
termination from employment and the vesting or forfeiture of this Award:

﻿

﻿

PERFORMANCE STOCK UNITS

﻿

1.



TERMS OF PERFORMANCE STOCK UNITS

Union Pacific Corporation, a Utah corporation (the “Company”), has granted to
you an award of a target number of performance stock units that may be earned at
between 0% and 200% of the specified target level (the “Award” or the “Stock
Units”) specified in the Grant Notice.  Each Stock Unit represents the right to
receive (i) one share of the Company’s common stock, $2.50 par value per share
(the “Common Stock”) and (ii) a payment in cash equal to the amount of dividends
that would have been payable on one share of Common Stock had you owned such
Common Stock from the Grant Date specified in the Grant Notice through the
payment date for such Stock Units (“Dividend Equivalent Payments”), in each case
to the extent that the applicable Performance Criteria described below have been
satisfied.  The Award is subject to the terms and conditions set forth in the
Grant Notice, these Standard Terms and Conditions, the Plan, the Long Term Plan
and, if applicable, the Severance Policy and the Policy for Recoupment of
Incentive Compensation, each as amended from time to time. 





3

 

--------------------------------------------------------------------------------

 

 



2.



VESTING OF PERFORMANCE STOCK UNITS

The Award shall not be vested as of the Grant Date set forth in the Grant Notice
and shall be forfeitable until the end of the Restriction Period as set forth in
the Grant Notice (the “Restriction Period Termination Date”), unless otherwise
provided under these Standard Terms and Conditions and, for the avoidance of
doubt, specifically subject to Section 3 hereof.  After the end of the
Restriction Period, subject to your continued employment with the Company
through the Restriction Period Termination Date and to termination or
acceleration as provided in these Standard Terms and Conditions, the Plan, the
Long Term Plan and, if applicable, the Severance Policy, and to the extent
certified by the Committee as described below, the Award (including related
Dividend Equivalent Payments) shall become vested as of the Restriction Period
Termination Date with respect to that number of Stock Units determined by the
Committee to be paid pursuant to the Award.  Unless the Committee shall
determine otherwise, a period in which you are on a leave of absence during the
Restriction Period in accordance with a leave of absence policy adopted by the
Company shall count toward satisfaction of the Restriction Period.

3.



PERFORMANCE CRITERIA

The “Performance Criteria” are average annual Return on Invested Capital
("ROIC") and relative Operating Income Growth (“OIG”).  The definition and
calculation of annual ROIC and relative OIG shall be determined in accordance
with the Long Term Plan.

﻿

You may earn Stock Units at the conclusion of the Restriction Period (or such
earlier time as may be provided in Section 6) based on the Company’s
satisfaction of the Performance Criteria in accordance with the ROIC targets and
payout schedule and relative OIG modifier approved by the Committee, as
determined and certified by the Committee (or the Committee’s delegate) in its
sole discretion (the “Certification Date”).  To the extent certified by the
Committee, you may earn up to two times the Stock Unit Target Award as shown on
the Grant Notice based on the average of all three fiscal years (2020, 2021 and
2022) of ROIC performance achieved and the relative OIG modifier (which is based
on the Company’s OIG performance over the three fiscal year period as compared
to the OIG performance over that period of the constituent companies of the S&P
500 Industrials Index as set forth in the Long Term Plan), as determined and
certified by the Committee (or the Committee’s delegate) in its sole
discretion.  Notwithstanding the foregoing, the Committee retains the discretion
under the Long Term Plan to determine the number of Stock Units payable with
respect to your Award. 

﻿

4.



DIVIDEND EQUIVALENT PAYMENTS

You are not entitled to receive cash dividends on the Stock Units, but will
receive Dividend Equivalent Payments in an amount equal to the value of the cash
dividends that would have been paid (based on the record date for such
dividends) on the number of shares of Common Stock equal to the number of Stock
Units which are earned (as determined by the Committee) based on the achievement
of the applicable Performance Criteria as if such shares had been outstanding
between the Grant Date and the payment date of such shares of Common
Stock.  Dividend Equivalent Payments shall not be adjusted for interest,
earnings or assumed reinvestment.  Except as provided in the immediately
following



4

 

--------------------------------------------------------------------------------

 

 

paragraph, Dividend Equivalent Payments shall be paid to you at the time the
earned shares of Common Stock to which those Dividend Equivalent Payments relate
are delivered (or would be delivered in the absence of a deferral election made
by you as described in Section 6(vii)) under Section 6(i) – (vi), as
applicable.  Distribution of Dividend Equivalent Payments shall be subject to
the Company’s collection of all tax withholding obligations applicable to such
distribution.  No Dividend Equivalent Payment shall be paid or distributed on
Stock Units (or shares underlying the Stock Units) that are forfeited or that
otherwise do not vest and are not issued or issuable under the Award.

﻿

If you have elected to defer receipt of earned Stock Units in accordance with
the terms of the Deferred Compensation Plan of Union Pacific Corporation (the
“Deferred Compensation Plan”), Dividend Equivalent Payments with respect to such
earned and deferred Stock Units which relate to dividends paid on and after the
date of the deferral of such Stock Units (i.e., the date that the Stock Units
would have been payable to you under the Plan had such Stock Units not been
deferred under the Company’s Deferred Compensation Plan) shall be credited as
part of the Award Account (as defined in the Deferred Compensation Plan) under
the Company’s Deferred Compensation Plan, and shall be deferred for payment at
the same time as the Award Account is paid under the terms of the Company’s
Deferred Compensation Plan.

Notwithstanding the foregoing, the Company may delay payment of a Dividend
Equivalent Payment as described in Section 6(viii) hereof. 

5.



RESTRICTIONS

﻿

Unless provided otherwise by the Committee, the following restrictions apply to
the Stock Units:

(i)    You shall be entitled to delivery of the shares of Common Stock
underlying the Stock Units only as specified in Section 6 hereof;

﻿

(ii)  None of the Stock Units may be sold, transferred, assigned, pledged, or
otherwise encumbered or disposed of;

﻿

(iii) All of the Stock Units shall be forfeited and all of your rights to such
Stock Units and the right to receive Common Stock (and related Dividend
Equivalent Payments) shall terminate without further obligation on the part of
the Company in the event of your Separation from Service with the Company
without having a right to delivery of shares of Common Stock under Section 6
hereof; and

﻿

(iv) Any Stock Units not earned as of the Restriction Period Termination Date
shall be forfeited and all of your rights to such Stock Units, including any
Dividend Equivalent Payments, shall terminate without further obligation on the
part of the Company.





5

 

--------------------------------------------------------------------------------

 

 



6. ACCELERATION/LAPSE OF RESTRICTION PERIOD

﻿

Unless determined otherwise by the Committee and subject to Sections 6(vii) and
6(viii) hereof, the Stock Units shall be treated as follows:

﻿

(i)Following the end of the Restriction Period and provided you have remained
continuously employed by the Company through the Restriction Period Termination
Date and absent any Change of Control before the Restriction Period Termination
Date in which the acquiring or surviving company in the transaction does not
assume or continue the outstanding Stock Units, shares of Common Stock equal to
the number of Stock Units which are earned (as determined by the Committee)
based on the achievement of the applicable Performance Criteria shall be
delivered to you (through your account at the Company's third party stock plan
administrator, if applicable) free of all restrictions except subject to the
covenants contained in these Standard Terms and Conditions.  The payment of the
Stock Units under this Section 6(i) shall be made to you within thirty (30) days
of the Restriction Period Termination Date, but in no event later than the last
day of the calendar year that includes the Restriction Period Termination Date. 

﻿

(ii)If you: (A) have a Separation from Service with the Company due to (1) death
or (2) Retirement (as such term is defined below in this Section 6(ii))
(including a Separation from Service for the reason described in Section 6(v)
hereof on or after the date you satisfy the age and service criteria for
Retirement); or (B) are determined to be disabled under the provisions of an
applicable long-term disability plan of the Company (“Disability”) (each a
“Lapse Event”), prior to the Restriction Period Termination Date and prior to a
Change in Control in which the acquiring or surviving company in the transaction
does not assume or continue the outstanding Stock Units, you, the your estate or
your beneficiary, as applicable (each a “Payee”), shall be entitled to receive
shares of Common Stock equal to the number of Stock Units which are earned (as
determined by the Committee) based on the average of all three fiscal years
(2020, 2021 and 2022) of the applicable ROIC performance achieved (and, with
respect to fiscal year 2022, the relative OIG modifier) prorated based on the
number of fiscal years in the Restriction Period during which you remained
continuously employed by the Company until September 30th of that year (e.g., if
your Lapse Event occurs on or after September 30, 2020, then the Payee would be
entitled to receive payment for 33 1/3% of the earned Stock Units; if your Lapse
Event occurs on or after September 30, 2021, then the Payee would be entitled to
receive payment for 66 2/3% of the earned Stock Units; and if your Lapse Event
occurs on or after September 30, 2022, then the Payee would be entitled to
receive payment for  100% of the earned Stock Units).  The payment of the Stock
Units earned under this Section 6(ii) shall be made within thirty (30) days of
the Restriction Period Termination Date, but in no event later than the last day
of the calendar year that includes the Restriction Period Termination Date.  The
Stock Units paid in accordance with this Section 6(ii) remain subject to the
covenants contained in these Standard Terms and Conditions.  If you have a Lapse
Event and subsequently return to employment with the Company before the end of
the Restriction Period, you will not be eligible to earn additional Stock Units
beyond those described in this Section 6(ii). “Retirement” shall mean a
Separation from Service after having attained



6

 

--------------------------------------------------------------------------------

 

 

age 62 with at least 10 years of vesting service. For this purpose, vesting
service shall be calculated by applying the rules for determining “Vesting
Service” under the Pension Plan for Salaried Employees of Union Pacific
Corporation and Affiliates (“UPC Pension Plan”), regardless of whether you were
ever a participant in the UPC Pension Plan.

﻿

(iii)Upon the occurrence of a Change in Control in which the acquiring or
surviving company in the transaction does not assume or continue the outstanding
Stock Units and such Change in Control occurs prior to both your Separation from
Service for any reason and the Restriction Period Termination Date, shares of
Common Stock equal to the number of Stock Units which are earned (as determined
by the Committee) based on achievement of the applicable Performance Criteria
through the end of each fiscal year ending prior to the occurrence of such
Change in Control and through the end of the most recent fiscal quarter ending
prior to the date of the Change in Control shall be delivered to you (through
your account at the Company’s third party administrator, if applicable) free of
all restrictions except subject to the covenants contained in these Standard
Terms and Conditions.   No additional Stock Units granted as part of the Award
may be earned following the Change in Control. Shares of Common Stock to which
you are entitled pursuant to this Section 6(iii) shall be delivered as soon as
administratively practicable following the date on which the Change in Control
occurs, but in no event later than two and one-half (2½) months following the
end of the calendar year that includes the date on which the Change in Control
occurs. 

﻿

(iv)Except as provided in Section 6(v) hereof, in the event you have a
Separation from Service with the Company prior to both you having satisfied the
age and service criteria for Retirement and the Restriction Period Termination
Date and, as a result of such Separation from Service, you are eligible for and
entitled to payment of severance benefits under the provisions of a Severance
Policy that include waiver of the continuous employment requirement applicable
to the Stock Units, shares of Common Stock equal to the number or portion of the
Stock Units determined under such Severance Policy, which are earned (as
determined by the Committee) based on achievement of the Performance Criteria
through the end of the fiscal year 2020, 2021 or 2022 (or portion thereof), as
established under the Severance Policy, and for which the continuous employment
requirement has been waived under the Severance Policy shall be delivered to you
(through your account at the Company's third party stock plan administrator, if
applicable) free of all restrictions except subject to the covenants contained
in these Standard Terms and Conditions.  The payment of the Stock Units under
this Section 6(iv) shall be made at the time designated under the Severance
Policy, but in no event later than two and one-half (2½) months following the
end of the calendar year that includes the date on which the Separation from
Service occurs.

﻿

(v)If you have not satisfied the age and service criteria for Retirement and
have a Separation from Service prior to the Restriction Period Termination Date
because your employment is involuntarily terminated by the Company (other than a
termination as a



7

 

--------------------------------------------------------------------------------

 

 

result of your Disability, cause or gross misconduct as determined by the
Committee), within twenty-four (24) months following a Change in Control,
 shares of Common Stock equal to the number of Stock Units which are earned (as
determined by the Committee) based on achievement of the applicable Performance
Criteria through the end of each fiscal year ending prior to the occurrence of
such Change in Control and through the end of the most recent fiscal quarter
ending prior to the date of the Change in Control shall be delivered to you
(through your account at the Company’s third party administrator, if applicable)
free of all restrictions except subject to the covenants contained in these
Standard Terms and Conditions.  The payment of the Stock Units under this
Section 6(v) shall be made as soon as administratively practicable following
your Separation from Service, but in no event later than two and one-half (2½)
months following the end of the calendar year that includes the date on which
the Separation from Service occurs.

﻿

(vi)Except as otherwise provided in this Section 6, all of the Stock Units shall
be forfeited and all of your rights to such Stock Units shall terminate without
further obligation on the part of the Company unless you remain in the
continuous employment of the Company (such continuous employment shall, for this
purpose, include a period of time during which you are absent from active
employment in accordance with a leave of absence policy adopted by the Company)
until the earlier of the Restriction Period Termination Date or a Change in
Control in which the acquiring or surviving company in the transaction does not
assume or continue the outstanding Stock Units.  Notwithstanding the foregoing,
the Committee may, if it finds that the circumstances in the particular case so
warrant and subject to your satisfaction of any conditions the Company may
require, allow you, even if you cease to be so continuously employed and have a
Separation from Service prior to the earlier of the Restriction Period
Termination Date or such Change in Control, to vest in some or all of the Stock
Units which are earned (as determined by the Committee) based on achievement of
the applicable Performance Criteria through the end of the fiscal year ending
prior to the year in which such Separation from Service occurs.  In such event,
the payment of the Stock Units under this Section 6(vi) shall be made as soon as
administratively practicable following the date on which the Committee
authorizes such payment, but in no event later than two and one-half (2½) months
following the end of the calendar year that includes the date on which your
Separation from Service occurs.  The Stock Units paid in accordance with this
Section 6(vi) remain subject to the covenants contained in these Standard Terms
and Conditions.

﻿

(vii)Notwithstanding the foregoing, you may elect to defer receipt of payment of
shares underlying the Stock Units to the extent and according to the terms, if
any, provided by the Deferred Compensation Plan.  If you so elect to defer
payment of shares underlying the Stock Units, such payments will be made in
accordance with the Deferred Compensation Plan and with any payments of Dividend
Equivalent Payments made in accordance with the provisions of Section 4.

﻿





8

 

--------------------------------------------------------------------------------

 

 

(viii)Notwithstanding the foregoing, the Company shall not be obligated to
deliver any shares of Common Stock during any period when the Company determines
that the delivery of shares hereunder would: (A) violate any federal, state or
other applicable laws and/or may issue shares subject to any restrictive legend
that, as determined by the Company’s counsel, is necessary to comply with
securities or other regulatory requirements; or (B) result in the reduction or
elimination of the Company’s deduction under Internal Revenue Code section
162(m) with respect to such delivery of shares.  Furthermore, the date on which
shares are delivered to you (and any Dividend Equivalent Payment thereon) may
include a delay to provide the Company such time as it determines appropriate to
calculate and certify the extent to which the Performance Criteria were
satisfied and to calculate and address tax withholding and/or other
administrative matters; provided, however, that delivery of shares of Common
Stock underlying the Stock Units (including any Dividend Equivalent Payments)
for Stock Units that are determined to be exempt from the requirements of
Internal Revenue Code § 409A shall in all events be made at a time that
satisfies the “short-term deferral” exception described in Treas. Reg. section
1.409A-1(b)(4) and for Stock Units subject to Internal Revenue Code section 409A
shall in all events be made at a time that satisfies Treas. Reg. 1.409A-2(b)(7).

﻿

PROTECTION OF CONFIDENTIAL INFORMATION AND TRADE SECRETS

﻿

7.



CONFIDENTIAL INFORMATION AND TRADE SECRETS

﻿

You acknowledge that the Company regards certain information relating to its
business and operations as confidential.  This includes all confidential and
proprietary information concerning the assets, business or affairs of the
Company or any customers thereof ("Confidential Information").  You further
acknowledge that the Company has certain information that derives economic value
from not being known to the general public or to others who could obtain
economic value from its disclosure or use, which the Company takes reasonable
efforts to protect the secrecy of ("Trade Secrets").

﻿

8.



TYPES OF CONFIDENTIAL INFORMATION OR TRADE SECRETS

﻿

You acknowledge that you developed or have had and will in the future continue
to have access to one or more of the following types of Confidential Information
or Trade Secrets: information about rates or costs; customer or supplier
agreements and negotiations; business opportunities; scheduling and delivery
methods; business and marketing plans; financial information or plans;
communications within the attorney-client privilege or other privileges;
operating procedures and methods; construction methods and plans; proprietary
computer systems design, programming or software; strategic plans; succession
plans; proprietary company training programs; employee performance, compensation
or benefits; negotiations or strategies relating to collective bargaining
agreements and/or labor disputes; and policies and internal or external claims
or complaints regarding personal injuries, employment laws or policies,
environmental protection, or hazardous materials.



9

 

--------------------------------------------------------------------------------

 

 

You agree that any unauthorized disclosures by you to any third party of such
Confidential Information or Trade Secrets would constitute gross misconduct.

﻿

Notwithstanding the foregoing, in accordance with the Defend Trade Secrets Act
of 2016, you will not be held criminally or civilly liable under any federal or
state trade secret law for the disclosure of a Trade Secret that (x) is made (i)
in confidence to a federal, state or local government official, either directly
or indirectly, or to an attorney; and (ii) solely for the purpose of reporting
or investigating a suspected violation of law; or (y) is made in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal.

﻿

9.



AGREEMENT TO MAINTAIN CONFIDENTIAL INFORMATION

﻿

You agree to not, unless you received prior written consent from the senior
human resources officer or such other person designated in writing by the
Company (hereinafter collectively referred to as the "Sr. HR Officer"), or
unless ordered by a court or government agency, (i) divulge, use, furnish or
disclose to any subsequent employer or, except to the extent necessary to
perform your job responsibilities with the Company, any other person, whether or
not a competitor of the Company, any Confidential Information or Trade Secrets,
or (ii) retain or take with you when you leave the Company any property of the
Company or any documents (including any electronic or computer records) relating
to any Confidential Information or Trade Secrets. 

﻿

10. PRIOR NOTICE OF EMPLOYMENT 

﻿

(i)  You acknowledge that if you become an employee, contractor, or consultant
for any other person or entity engaged in the Business of the Company, as
defined in Section 13, it would create a substantial risk that you would,
intentionally or unintentionally, disclose or rely upon the Company’s
Confidential Information or Trade Secrets for the benefit of the other person or
entity to the detriment of the Company.  You further acknowledge that such
disclosures would be particularly damaging if made shortly after you leave the
Company.  You agree that while you are employed by or working for the Company
and for a period of one (1) year after you leave the Company, before accepting
any employment or affiliation with another person or entity, you will give
written notice to the Sr. HR Officer of your intention to accept such employment
or affiliation.  You also agree to confer in good faith with the Sr. HR Officer
concerning whether your proposed employment or affiliation could reasonably be
expected to be performed without improper disclosure of Confidential Information
or Trade Secrets.

﻿

(ii)  If you and the Sr. HR Officer are unable to reach agreement on this issue,
you agree to submit this issue to arbitration as set forth in Section 16 below,
for final resolution.  You cannot begin to work for another person or entity
engaged in the Business as defined in Section 13, until the Sr. HR Officer or an
arbitrator has determined that such employment could reasonably be expected to
be performed without improper disclosure of the Company’s Confidential
Information or Trade Secrets.



10

 

--------------------------------------------------------------------------------

 

 

11.



NON-SOLICITATION OF CUSTOMERS

﻿

You agree that during employment with the Company, and for a period of one (1)
year following your departure from the Company, you will not (directly or
indirectly, in association with others or otherwise) call on or solicit any of
the Company’s customers with whom you had personal contact during the period
from the Grant Date of this Award until the Restriction Period Termination Date
(or, if earlier, the date your employment with the Company ceased), for the
purpose of providing the customers with goods and/or services similar in nature
to those provided by the Company in its Business as defined below in Section
13. 

﻿

12.NON-SOLICITITATION OF EMPLOYEES

You agree that during employment with the Company, and for a period of one (1)
year following your departure from the Company, you will not (directly or
indirectly, in association with others or otherwise), participate in hiring or
attempting to hire away a Company employee or contractor, or induce or encourage
any employees or contractors of the Company to terminate their relationship with
the Company, without prior written consent of the Sr. HR Officer.

﻿

13.NON-COMPETITION

You  agree that during employment with the Company, and for a period of one (1)
year following your departure from the Company, you will not (directly or
indirectly, in association with others or otherwise) engage in any activity
which is the same and/or substantially the same as or competitive with the
Business (as defined below) including, without limitation, engagement as an
officer, director, proprietor, employee, partner, manager, member, investor
(other than as a holder of less than 2% of the outstanding capital stock of a
publicly traded corporation), guarantor, consultant, advisor, agent, sales
representative or other participant, in any market in which the Company conducts
its Business.  For purposes of these Standard Terms and Conditions, the term
“Business” means the transportation of goods in interstate commerce and related
services in or through or for any state in which the Company or any of its
affiliates provides such services directly or indirectly and any other activity
that supports such operations including by the way of example but not
limitation, marketing, information systems, logistics, technology development or
implementation, terminal services and any other activity of the Company or any
of its affiliates.  This Section 13 is not intended to prevent you from engaging
in any activity that is not substantially the same as or competitive with the
Company’s Business.

﻿

14.INJUNCTIVE RELIEF

You agree that each of the restraints contained herein is necessary for the
protection of the goodwill, Confidential Information, Trade Secrets and other
legitimate interests of the Company; that each and every one of these restraints
is reasonable in respect to subject



11

 

--------------------------------------------------------------------------------

 

 

matter, length of time and geographic area; and that these restraints, neither
individually nor in the aggregate, will not prevent you from obtaining other
suitable employment during the period in which you are bound by such
restraints.  You further acknowledge that, if you breach any one or more of the
covenants contained in Sections 7, 8, 9, 10, 11, 12, or 13, the damage to the
Company would be irreparable.  You therefore agree that the Company, in addition
to any other remedies available to it, including, without limitation, the
remedies set forth in Sections 15 and 16, shall be entitled to injunctive relief
against your breach or threaten breach of said covenants.  You and the Company
further agree that, in the event that any one or more of the provisions of
Sections 7, 8, 9, 10, 11, 12, or 13 shall be determined by any court of
competent jurisdiction to be unenforceable by reason of its being overly broad
as to time and/or scope, such provision shall be deemed to be modified to permit
its enforcement to the maximum extent permitted by law.

﻿

15.VIOLATION OF PROMISES

You agree that if you violate any one or more of the promises set forth in
Sections 7, 8, 9, 10, 11, 12, or 13, then, in lieu of or in addition to any
other remedies available to Company as permitted by applicable law, all unvested
Stock Units subject to this Award shall be immediately forfeited.  If at any
time the Committee or the Sr. HR Officer notifies (the date such notice is
provided, the “Notice Date”) the Company that they reasonably believe that you
have violated any one or more of the promises set forth in Sections 7, 8, 9, 10,
11, 12, or 13, the vesting of this Award may be suspended pending a
determination of whether you violated any such provision by a tribunal as
specified in Section 16 and 18 below. In addition, in lieu of or in addition to
any remedy provided for in Section 14, at any time the Company may seek in any
such proceeding that you be required to immediately deliver to the Company any
shares of Common Stock (or the fair market value thereof) and any related
Dividend Equivalent Payments earned by or issued to you pursuant to this Award
at any time during the three (3) full fiscal years preceding the Notice
Date.  You agree that you will deliver such shares of Common Stock (or the fair
market value thereof) and any related Dividend Equivalent Payments to the
Company on such terms and conditions as may be required by the Company.  You
further agree that the Company will be entitled to enforce this repayment
obligation by all legal means available, including, without limitation, to set
off the market value of any such shares of Common Stock and any related Dividend
Equivalent Payments against any amount that might be owed to you by the Company.

﻿

GENERAL

﻿

16.DISPUTE RESOLUTION

You and the Company each agree that any controversy, claim, or dispute arising
out of or relating to these Standard Terms and Conditions or arising out of or
relating to your employment relationship with the Company or any of its
affiliates, the termination of such



12

 

--------------------------------------------------------------------------------

 

 

relationship, or your conduct following the termination of such relationship,
shall be resolved by binding arbitration before a neutral arbitrator on an
individual basis only, and not in any form of class, collective, or private
attorney general representative proceeding.  By way of example only, claims
subject to this agreement to arbitrate include claims litigated under federal,
state and local statutory or common law, such as the Family Medical Leave Act,
the Age Discrimination in Employment Act of 1967, Older Workers Benefit
Protection Act of 1990, Title VII of the Civil Rights Act of 1964, the Civil
Rights Act of 1990, the Americans with Disabilities Act, the Federal Employers
Liability Act, the Federal Railway Safety Act, the Worker Adjustment and
Retraining Notification Act, the Genetic Information Nondiscrimination Act, the
law of contract and the law of tort.  You and the Company each agree that such
claims may be brought in an appropriate administrative forum, but at the point
at which you or the Company seek a judicial forum to resolve the matter, this
agreement for binding arbitration becomes effective, and you and the Company
each hereby knowingly and voluntarily waive any right to have any such dispute
tried and adjudicated by a judge or jury.

﻿

The parties will submit the dispute, within 30 business days following service
of notice of such dispute by one party on the other, to the American Arbitration
Association (AAA) for prompt resolution in Salt Lake City, Utah, under its rules
for employment disputes. There shall be a single arbitrator, chosen in
accordance with such rules, who at such time shall be on AAA’s Judicial Panel.
The decision of the arbitrator will be final and binding upon the parties, and
judgment may be entered thereon in accordance with applicable law in any court
having jurisdiction. The arbitrator shall have the authority to make an award of
monetary damages and interest thereon. The arbitrator shall have no authority to
award, and the parties hereby waive any right to seek or receive, specific
performance or an injunction, punitive or exemplary damages. The arbitrator will
have no authority to order a modification or amendment of these Standard Terms
and Conditions. The arbitrator shall have the authority to award costs of
arbitration, including reasonable attorney’s fees, to the prevailing party, but
in the absence of such award the parties shall bear their own attorney and
filing fees unless otherwise agreed upon mutually by the parties or required by
law.  The Company shall bear the cost of the arbitrator’s fees.

﻿

Notwithstanding the foregoing, the Company may seek injunctive relief to enforce
any one or more of the employee covenants set forth in Sections 7, 8, 9, 10, 11,
12,  13 or 15 of these Terms and Conditions, in a court of competent
jurisdiction as set forth in Section 18 below.

﻿

17.SEVERABILITY

If any provision of these Standard Terms and Conditions is, becomes, or is
deemed to be invalid, illegal, or unenforceable in any jurisdiction, such
provision shall be construed or deemed amended or limited in scope to conform to
applicable laws or, in the discretion of the Company, it shall be stricken and
the remainder of these Standard Terms and Conditions shall remain in force and
effect.





13

 

--------------------------------------------------------------------------------

 

 

18.CHOICE OF LAW; JURISDICTION

All questions pertaining to the construction, regulation, validity, and effect
of these Standard Terms and Conditions shall be determined in accordance with
the laws of the State of Utah, without regard to the conflict of laws
doctrine.  With respect to any claim or dispute involving your Award and/or
these Standard Terms and Conditions that is not subject to the arbitration
pursuant to Section 16 hereof, you and the Company each hereby consent and
submit to the personal jurisdiction and venue of any state or federal court
located in the county of Salt Lake City within the State of Utah and,
recognizing the appropriateness of the State of Utah for any such matters due to
the Company being incorporated in Utah, you and the Company hereby agree and
consent to the state and federal courts located in the county of Salt Lake City
within the State of Utah as the sole and exclusive forum for resolution of any
and all claims, causes of action or disputes arising out of or related to your
Award and these Standard Terms and Conditions (including all terms incorporated
by reference into these Standard Terms and Conditions).  With respect to
employees who are subject to California law, Sections 10(ii), 11, and 13 shall
not apply.

﻿

19.AMENDMENTS

The Plan and these Standard Terms and Conditions may be amended or altered by
the Committee or the Company’s Board of Directors to the extent provided in the
Plan.

20.RESTRICTIONS ON RESALES OF SHARES

The Company may impose such restrictions, conditions or limitations as it
determines appropriate as to the timing and manner of any resales by you or
other subsequent transfers by you of any Common Stock issued in respect of
vested Stock Units, including without limitation (a) restrictions under an
insider trading policy, (b) restrictions designed to delay and/or coordinate the
timing and manner of sales by you and other holders and (c) restrictions as to
the use of a specified brokerage firm for such resales or other transfers.

21.INCOME TAXES

The Company shall not deliver shares in respect of any Stock Units unless and
until you have made satisfactory arrangements to pay or otherwise satisfy all
applicable tax withholding obligations.  Unless you pay the tax withholding
obligations to the Company by cash or check in connection with the delivery of
the Common Stock and any related Dividend Equivalent Payments, withholding may
be effected, at the Company’s option, by withholding Common Stock issuable in
connection with the vesting of the Stock Units (provided that shares of Common
Stock may be withheld only to the extent that such tax withholding will not
result in adverse accounting treatment for the Company) or withholding any
related Dividend Equivalent Payments.  You acknowledge that the Company shall
have the right to deduct any taxes required to be withheld by law in connection
with the Stock Units from any amounts payable by it to you (including, without
limitation, future cash wages).





14

 

--------------------------------------------------------------------------------

 

 

22.NON-TRANSFERABILITY OF AWARD

You understand, acknowledge and agree that, except as otherwise provided in the
Plan, the Stock Units may not be sold, assigned, transferred, pledged or
otherwise directly or indirectly encumbered or disposed of prior to the payment
of the Common Stock to you as provided in Section 6 hereof. Your beneficiaries
and anyone claiming an interest in the Stock Units through you are subject to
all of the terms and conditions applicable to you, other than the covenants set
forth in Sections 7, 8, 9, 10, 11, 12 and 13.

23.CLAWBACK AND RECOUPMENT

If you are or become a Covered Person under the Company’s Policy for Recoupment
of Incentive Compensation, you agree that your Award is subject to recoupment,
including in connection with a financial restatement or any detrimental conduct,
pursuant to and in accordance with the Company’s Policy for Recoupment of
Incentive Compensation, as amended from time to time, and pursuant to any other
policy the Company may adopt pursuant to the Dodd-Frank Wall Street Reform and
Consumer Protection Act, other applicable law, or stock exchange listing
standard.  No recovery of compensation under such a clawback policy shall be
treated as an event giving rise to a right to terminate employment for “good
reason” or “constructive termination” (or any similar term) under any agreement
with the Company.

24.LIMITATION OF INTEREST IN SHARES SUBJECT TO RESTRICTED STOCK UNITS

Neither you (individually or as a member of a group) nor any beneficiary or
other person claiming by, under or through you shall have any right, title,
interest, or privilege in or to any shares of Common Stock allocated or reserved
for the purpose of the Plan, the Long Term Plan or subject to the Grant Notice
or these Standard Terms and Conditions except as to such shares of Common Stock,
if any, as shall have been issued to such person upon vesting of the Stock
Units, which shares shall remain subject to the conditions set forth in these
Standard Terms and Conditions.  Nothing in the Plan, the Long Term Plan, the
Grant Notice, these Standard Terms and Conditions or any other instrument
executed pursuant to the Plan shall confer upon you any right to continue in the
Company’s employ or service nor limit in any way the Company’s right to
terminate your employment at any time for any reason.

25.OTHER AGREEMENTS SUPERSEDED

The Grant Notice, these Standard Terms and Conditions, the Plan and the Long
Term Plan constitute the entire understanding between you and the Company
regarding the Stock Units.  Any prior agreements, commitments or negotiations
concerning the Stock Units are superseded.

﻿



15

 

--------------------------------------------------------------------------------